Citation Nr: 0900238	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-26 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing in April 2008 to present 
testimony on the issue on appeal.  The hearing transcript has 
been associated with the claims file.


FINDINGS OF FACT

1.  The veteran was likely exposed to asbestos in the course 
of his duties as an automotive repairman in service, rather 
than in any post-service occupational setting.

2.  The veteran has a current diagnosis of asbestosis.


CONCLUSION OF LAW

Asbestosis was incurred or aggravated in the veteran's active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 
(2008). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for asbestosis, which he 
contends is the result of exposure to asbestos he received in 
service, while an auto mechanic repairing break pads and 
clutches.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2008); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

The medical evidence of record shows that the veteran 
currently has a diagnosis of pulmonary asbestosis, based on 
radiographic findings.  See private medical exam, September 
2000.  The service treatment records do not confirm exposure 
to asbestos or an asbestos-related disorder.  The service 
personnel records, however, do confirm that the veteran's 
military occupational specialty (MOS) was automotive 
repairman.  

The veteran testified on two occasions during the appeal, 
first in May 2007 before RO personnel, and second in April 
2008, before the undersigned Veterans Law Judge.  During each 
of his two hearings, the veteran explained that his duties in 
service entailed repairing brakes and clutches, which 
required the removal of the drum that housed these 
components.  He further reported that he used compressed air 
hoses on a daily basis to blow out asbestos dust and fibers.  
This work was conducted without a mask or other safety 
precautions, given the universal lack of understanding of 
asbestos at that time.  

The U.S. Environmental Protection Agency published a Best 
Practices pamphlet on Preventing Asbestos Exposure Among 
Brake and Clutch Repair Workers in March 2007.  EPA-747-F-04-
004.  It stated that mechanics who repair and replace brakes 
and clutches may be exposed to asbestos dust, which can be 
seen, or can be in particles too small to be seen.  It also 
stated that as a best practice, mechanics should assume that 
all brakes in use today have asbestos-type shoes, given the 
long-standing history of using this material in these parts.  
It stands to reason, therefore, that the brakes and clutches 
that the veteran worked on, at a time in history when this 
material was heavily in use, contained asbestos.  The 
pamphlet further stated that using compressed air to clean 
brake assemblages has the potential to expose mechanics to 
asbestos fibers, which can be inhaled and become embedded in 
the lung tissue, causing asbestosis.  As the veteran used 
this method on a regular basis during his duties in service, 
it is reasonable to accept that he was, in fact, exposed to 
such fibers.  

Based on the veteran's service personnel records, his 
testimony, and the U.S. government's best practices 
literature, it is as likely as not that the veteran's MOS as 
an automotive repairman exposed him to asbestos.  As he 
currently has a diagnosis of asbestosis, which by definition 
results from exposure to asbestos, the question becomes 
whether the veteran had other exposures that would supersede 
the service exposure.

The September 2000 medical record documenting a diagnosis of 
asbestosis noted that the veteran had been exposed to 
asbestos "over many years while employed as an automobile 
mechanic and as an employee of several chemical plants and 
shipyards." In both of his hearings on appeal, the veteran 
clarified that the only time he worked as a mechanic was 
during his time in service.  He further explained that when 
he first separated from service, he went to work for a 
shipyard.  While waiting for a mechanic's job to open up, he 
took another job, doing primarily manual labor outside, such 
as building scaffolding.  He did not work on any machinery or 
piping that involved asbestos.  

The veteran testified that after roughly one month's time, he 
left the shipyard job for a job in a chemical plant.  He 
explained that he began as a chemical processor, operating 
machines that made caustic soda (lye).  He was promoted to 
first operator, in which he supervised other workers from a 
control room, ensuring the safe operation of the plant.  
Neither of his positions entailed cleaning, repairing, or 
otherwise directly working with machinery or pipes containing 
asbestos.  

The veteran's statements are found to be credible, as they 
were given under oath and from the source most closely 
associated with his work history - himself.  There is no 
evidence to the contrary of these statements. While the 
physician who diagnosed the veteran with asbestosis briefly 
mentioned the veteran's history as including working in 
shipyards and chemical plants, the veteran's more complete 
statements made on the record are more probative of his post-
service experience and his exposure to asbestos.  

In sum, the service and lay evidence shows that it is highly 
likely that the veteran's sole asbestos exposure was in 
service as an automotive repairman.  The medical evidence 
shows that he currently has a diagnosis of asbestosis, a 
disease stemming from such exposure.  Giving the veteran the 
benefit of the doubt, his current disability was incurred in 
his service.  Service connection is warranted.

As a final matter, the Board notes that the agency of 
original jurisdiction has a duty to notify and assist the 
veteran under 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159 (2008).  As discussed above, the Board finds that 
service connection for asbestosis is warranted; therefore, a 
full discussion of whether VA met these duties is not needed, 
as no prejudice can flow to the veteran.


ORDER

Entitlement to service connection for asbestosis is granted.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


